  Case 18-02419         Doc 28     Filed 11/05/18 Entered 11/05/18 08:26:35              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-02419
         ANTONETTE T. WILSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/29/2018.

         2) The plan was confirmed on 04/16/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/24/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-02419       Doc 28        Filed 11/05/18 Entered 11/05/18 08:26:35                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $700.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $700.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $644.64
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $33.60
    Other                                                                  $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $700.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
ACSI BENTON                      Unsecured     10,260.00            NA            NA            0.00       0.00
AFFILATED CREDIT SERVICES        Unsecured         238.00           NA            NA            0.00       0.00
AMERICAN TOWING COMPANY INC      Unsecured         700.00           NA            NA            0.00       0.00
AT&T SERVICES INC                Unsecured         500.00           NA            NA            0.00       0.00
BANK OF AMERICA NA               Unsecured         500.00        679.91        679.91           0.00       0.00
CARTERVILLE POLICE DEPT          Unsecured         500.00           NA            NA            0.00       0.00
CCI                              Unsecured         789.00           NA            NA            0.00       0.00
CHECK INTO CASH                  Unsecured         500.00           NA            NA            0.00       0.00
CHECK N GO                       Unsecured         500.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,000.00     12,119.65      12,119.65           0.00       0.00
CITY OF WAUKEGAN                 Unsecured         500.00           NA            NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,100.00       1,215.92      1,215.92           0.00       0.00
Convergent Outsourcing Inc       Unsecured         668.00           NA            NA            0.00       0.00
Convergent Outsourcing Inc       Unsecured         601.00           NA            NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured      4,748.00       5,129.31      5,129.31           0.00       0.00
DIVERSIFIED ADJUSTMENT SERVICE   Unsecured         530.00           NA            NA            0.00       0.00
DIVERSIFIED ADJUSTMENT SERVICE   Unsecured         404.00           NA            NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         549.00           NA            NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         405.00           NA            NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         112.00           NA            NA            0.00       0.00
GREG & MELINDA CALL              Unsecured      1,215.00            NA            NA            0.00       0.00
GUARANTEE BANK                   Unsecured         242.00           NA            NA            0.00       0.00
I C Systems Collections          Unsecured         530.00           NA            NA            0.00       0.00
I C Systems Collections          Unsecured      1,194.00            NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         736.00      4,987.00        736.03           0.00       0.00
MCCARTHY BURGESS & WOLFF         Unsecured         441.00           NA            NA            0.00       0.00
MIDLAND FUNDING                  Unsecured         163.00        163.49        163.49           0.00       0.00
PAYDAY LOAN STORE                Unsecured         500.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured            NA       1,033.47      1,033.47           0.00       0.00
SMC AUTO SALES                   Secured        1,275.00            NA       2,650.00           0.00       0.00
SMC AUTO SALES                   Unsecured      1,375.00            NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-02419       Doc 28     Filed 11/05/18 Entered 11/05/18 08:26:35                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim        Claim         Principal       Int.
Name                             Class    Scheduled        Asserted     Allowed          Paid          Paid
SOCIAL SECURITY ADMIN         Unsecured      2,000.00              NA             NA           0.00        0.00
ST IL TOLLWAY AUTHORITY       Unsecured      3,000.00              NA             NA           0.00        0.00
TCF BANK                      Unsecured         800.00             NA             NA           0.00        0.00
TOWN OF CICERO                Unsecured      1,000.00              NA             NA           0.00        0.00
US BANK                       Unsecured         300.00             NA             NA           0.00        0.00
US CELLULAR                   Unsecured           1.00             NA             NA           0.00        0.00
VISTA MEDICAL CENTER EAST     Unsecured      1,000.00              NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                 Interest
                                                          Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                 $0.00               $0.00
      Mortgage Arrearage                                     $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                            $2,650.00                 $0.00               $0.00
      All Other Secured                                      $0.00                 $0.00               $0.00
TOTAL SECURED:                                           $2,650.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                    $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $21,077.78                    $0.00               $0.00


Disbursements:

       Expenses of Administration                               $700.00
       Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                            $700.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-02419         Doc 28      Filed 11/05/18 Entered 11/05/18 08:26:35                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
